Citation Nr: 1117634	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  08-15 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for schizoaffective disorder.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board remanded the case to the RO, via the Appeals Management Center (AMC), in May 2010 for further development and adjudicative action.  The prescribed development has been completed and the case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's schizoaffective disorder is currently manifested by symptoms including memory impairment, panic attacks, disturbed sleep, occasional visual hallucinations, and frequent depression; throughout the rating period on appeal, he denied homicidal and suicidal ideation, and there was no evidence of delusions, deficiencies in speech or thought processes, no deficiencies in hygiene, and no inability to perform activities of daily living.

2.  The preponderance of the evidence indicates that the Veteran's service connected disabilities do not render him unable to maintain gainful employment. 



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent for schizoaffective disorder  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2010); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

Here, the Veteran was sent a letter in July 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter concerning the Veteran's claim for an increased rating for schizoaffective disorder.  He also received a letter in May 2010, which addressed both the increased rating claim and the TDIU claim.  It is noted that the first adjudication of the TDIU issue did not occur until a January 2011 supplemental statement of the case, thus there is no timing deficiency.  Regarding content, the letters provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, although the Veteran indicated at his most recent VA examination that he contacted the Social Security Administration about disability benefits, he reportedly had been told that they could not assist him.  Thus, the record does not reveal that the Veteran has not applied for Social Security disability benefits.  

Additionally, the Veteran contended in his Form 9 dated May 2008 that he was hospitalized at the Martinsburg VA Medical Center in 2007.  The Board notes that the Veteran was part of the domiciliary program at Martinsburg for three weeks but was discharged due to cocaine and cannabis abuse.  These treatment reports are of record.  As discussed in the decision below, the Veteran indicated in a March 2007 treatment record that he had never been hospitalized for psychiatric reasons.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Regulations and Analysis

Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2007); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's psychiatric disorder has been rated under Diagnostic Code 9205.  38 C.F.R. § 4.130.  Under this code section, a 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  Scores ranging from 61 to 70 indicate some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Turning to the objective evidence of record, a June 2005 treatment record indicates that the Veteran's disabilities did not seem to be a limitation on his employment, according to the provider.  The Veteran also told his provider, recorded in an August 2005 treatment note, that he was healthier than 80 percent of people.

An August 2005 treatment note indicates that the Veteran had never exhibited any signs of schizophrenia while in the office or in reported symptoms; however, the provider noted that the Veteran did have depression in the past.

In a September 2005 psychiatric consult, the Veteran denied auditory hallucinations; suicidal or homicidal ideation; and depression.  He reported seeing ghost figures but also denied visual hallucinations.  He was described as pleasant and cooperative, and he was oriented times three.  His speech was normal and non-pressured with goal-directed thought processes and his mood was "fine."  The diagnosis was schizophrenia by history and a GAF score of 40-45 was assigned.  

The Veteran filed his claim for an increased rating in March 2006.  He was afforded a VA examination in October 2006.  At that time, he reported a subjective decline in his mental health.  He had last worked two or three years prior and then had quit to attend school.  He stopped going to school after a 2006 car accident resulted in decreased memory.  The Veteran denied suicidal or homicidal thoughts.  He was able to maintain minimal personal hygiene and he was oriented to person and place but not time.  His short term recall was good while his long term memory was impaired.  He reported frequent hand washing and he constantly looked out the windows of his house.  The Veteran's speech was described as normal, although he sometimes smiled and laughed inappropriately.  He described panic attacks on a daily basis and endorsed frequent depression.  He also described a sensation of people standing near him when in actuality there was no one there.  He also heard "increased noise."  Such symptoms occurred daily.  

Following the evaluation, the Veteran was diagnosed with schizoaffective disorder, and was assigned a GAF score of 47 and the examiner indicated that there were serious impairments in social, occupational and school functioning.  The examiner indicated that the Veteran had experienced a decline in function during the previous several years.

In a VA mental health treatment note dated in March 2007, the Veteran reported seeing shadows on the periphery because of disturbed sleep.  He denied mood swings, depression or agitation, and described himself as a happy person.  He had no suicidal ideation or hallucinations.  The Veteran was well groomed, with fluent speech and appropriate affect.  There was no abnormality in thought content and no suicidal or homicidal ideation.  He was oriented times three.  A GAF score of 45 was assessed.  

A March 2007 Social Work Assessment reflects a history of incarceration for approximately 15 years, until 2000, for murder.  The Veteran indicated that he last worked full time as a cook in 2001 and had lived on his VA disability, along with some work under the table, since that time.  The Veteran never had problems with authority figures or co-workers.  He believed that he had completed 8th or 9th grade and received his GED in 1991.  Since that time, he had taken 19 credits at a community college but had to drop out following a car accident.  The Veteran indicated that he had never been an inpatient for psychiatric treatment.  He endorsed a history of panic attacks when he was very anxious.  He denied auditory hallucinations, but said that he saw shadow people when under a lot of stress.

A February 2008 VA treatment note indicates the Veteran had not had any hallucinations and was doing fairly well emotionally.

On his Form 9 dated in May 2008, the  Veteran reported that he had a hard time adapting to stressful situations and could not work because he was afraid he would hurt someone. The Board subsequently construed such statements as a claim for TDIU.  

A psychiatric screening in February 2008 indicated complaints of nightmares.

The Veteran was afforded an additional VA examination in June 2010.  He was casually dressed and was able to maintain minimal hygiene.  Psychomotor activity and speech were unremarkable.  He was cooperative and attentive with a good mood and intact attention.  The Veteran was oriented times three with unremarkable thought process and content.  He had no delusions.  He reported visual hallucinations that were not persistent and did not bother him.  He denied any obsessive or ritualistic behaviors.  The Veteran reported no panic attacks or homicidal or suicidal thoughts.  His impulse control was fair with no episodes of violence.  He had no legal problems since his release from prison in 2000.  He stayed with friends but considered himself a loner.  The Veteran's remote, recent and immediate memory were all normal.  Reportedly, he was unable to get a job due to his criminal record and/or his disability.  The Veteran was diagnosed with schizoaffective disorder with moderately severe symptoms.  The examiner indicated that based on the clinical interview and review of the medical records, it is less likely as not that the Veteran's psychiatric disability prevented him from securing and following a substantially gainful occupation.

The Board finds that the evidence, as a whole, demonstrates that the  psychiatric disorder at issue is no more than 50 percent disabling.  Based on the noted psychiatric symptomatology, the Board cannot conclude that his schizoaffective disorder is so severe as to produce the occupational and social impairment as required for a 70 percent rating.  Indeed, the Veteran has not shown any suicidal or homicidal ideation, and there is no indication of speech or communication difficulties.  The record indicates some reporting of panic attacks and depression, but neither symptom has been shown to be near-continuous.  In fact, in March 2007 he denied both depression and agitation, and described himself as a happy person.  Moreover, there is no showing of any inability to perform activities of daily living.  Rather, his grooming has consistently been appropriate.


 has not been shown to have such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships that are indicative of a 70 percent rating.  In this regard, the treatment records and VA examinations consistently note the Veteran did not experience suicidal ideation; he was oriented to time and place; he communicated normally; he operated independently; his hygiene was acceptable; and there was no evidence of periods of violence.

The Board notes that the Veteran did consistently report visual hallucinations at times; however, the Veteran also indicated that seeing "shadow people" did not bother him.  Additionally, although there was some mention of obsessive behavior such as washing hands many times during the day, there is no indication that this behavior interfered with routine behavior.  Also, the Veteran complained during his first VA examination that he had panic attacks; however, treatment records and the second VA examination indicate either no or rare panic attacks.  In any case, the Board notes that panic attacks more than once a week are indicated in the Veteran's current 50 percent rating and there is no evidence of near continuous panic affecting the Veteran's ability to function independently.

Additionally, although the Veteran indicated in May 2008 that he had problems adjusting to stressful situations and was afraid he might hurt someone, there is no indication of such in the Veteran's treatment records or VA examinations.  However, the Board notes that the Veteran has indicated he never had problems with supervisors or co-workers and was not violent; with no problem with the law since his conviction for murder more than twenty-five years ago.  

The Board additionally notes that the Veteran's GAF scores indicate that his symptoms are in the serious range; consistent with his current 50 percent disability rating.

Thus, the Board finds that the Veteran's current psychiatric symptomatology is best contemplated by the current 50 percent disability rating.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

TDIU

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment.

The Veteran's schizoaffective disorder is evaluated as 50 percent disabling  and he  is also service-connected for a scar with a noncompensable evaluation.  The Veteran's combined evaluation for compensation is 50 percent effective January 17, 2001.  

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a Veteran is unemployable by reason of his or her service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, C&P Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  In such instances, the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.

The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Veteran indicated in his Form 9 dated May 2008 that he had a hard time adapting to stressful situations and could not work because he was afraid he would hurt someone.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to a TDIU.  The Board notes initially that the Veteran does not meet the schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2010).  

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected psychiatric disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.  Additionally, the rating schedule provides for a compensable rating for the Veteran's service-connected scar.  The Veteran has not contended that such scar has a negative effect on his employability and has not complained of any current disability associated with his scar.  Thus, the rating criteria contemplates the severity and symptomatology of the Veteran's current service-connected disabilities, as higher evaluations are available for each of the service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The medical evidence of record also does not present such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual pt. III, subpart iv, ch. 6, sec. B(5)(c).  There is no evidence of record that the Veteran is unemployable solely as a result of his service-connected disabilities.  Although the Veteran contended that he was unemployable as a result of his psychiatric condition in March 2008, the Board notes that in the context of his June 2010 VA examination, he indicated that he could not get a job due to a combination of factors to include his past felony conviction as well as his psychiatric disability.  The June 2010 VA examiner indicated that the Veteran's psychiatric disability did not prevent him from securing and following a substantially gainful occupation; a statement that is not contradicted in the record by any other medical professional.   Additionally, the Veteran indicated in his March 2007 Social Work assessment that he had never had a problem with co-workers or supervisors and had quit college after gaining 19 credits due to the residuals of a 2006 car accident.  In summary, absent evidence that the Veteran is unemployable solely by reason of his service-connected disabilities, and because he does not meet the schedular criteria for a TDIU, the Board finds that the criteria for entitlement to a TDIU have not been met.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of- the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for schizoaffective disorder is denied.

Entitlement to TDIU is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


